Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/407,582 filed on 8/20/21 which is a continuation of 16/756,102 now Patent # 11,109,307. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP (3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals;
5G System – Phase 1;CT WG4 Aspects (Release 15)).

Regarding claim 1, A method for service discovery in a communications network, the method comprising: in response to a service discovery request to a service registration network function, the service discovery request identifying a type of service, receiving a service discovery response, the response identifying a service providing network function that provides the service and identifying data administered by the service provided by the service providing network function (please refer to 6.8 Network Function service registration, discovery and selection; specifically as mentioned in page 76 -77; the 6.8.1.1 is the general overview, Stage 2 requirements for Network Function (NF) Service discovery and for Network Function (NF) discovery and selection are specified in subclauses 7.1.3 and 6.3 of 3GPP TS 23.501; furthermore, 6.8.1.2 discloses NF service discovery; The following CT4 requirements apply for NF service discovery:
1) A NF instance shall be able to find the NRF by its own, e.g. using local configuration or DNS. The NRF may be network slice specific.
2) The NF instance information in the NRF includes:
- the NF instance identifier;
- the NF Set identifier (for AMFs);
- the NF type (e.g. SMF);
- the NF services it supports;
- NF service authorization information to control whether a requester NF is permitted to discover the NF; this includes:
- the type(s) and PLMN ID of the NFs allowed to discover the NF instance during the NF service discovery procedure;
- the network slice(s) of the NFs allowed to discover the NF instance during the NF service discovery procedure.
- NF service specific information, per supported NF service, including:
- NF service name;
- NF service version;
- protocols and addresss information (e.g. URI, IP address or FQDN) for use by other NF to access the NF service; a NF service in a NF instance may be accessible via different protocols and address information. Different services of a same NF instance may be accessible via different address information;
- NF service authorization information to control whether a requester NF is permitted to access the NF service; this includes:
- the type(s) and PLMN ID of the NFs allowed to access the NF for consuming the NF service;
- the network slice(s) of the NFs allowed to access the NF for consuming the NF service;
- the PLMN ID and the network slice instance(s) to which the NF instance pertains;
- the static capacity of the NF instance at the NF or NF service level (relative to other NF instances of the same type);
- the supported DNNs, for SMF instances;
- the location of the NF (e.g. list of TAIs the NF instance can serve);
- Load information at the NF and NF service level, page 76 - 77).

Regarding claim 2, The method of claim 1, wherein the request identifies the data administered by the service provided by the service providing network function by identifying at least one of a subset of data, a category of data, a group of subscribers associated with the data, and a range of data administered by the service provided by the service providing network function (the subset of the services authorized for the Requesting NF, and DNN / DNAI information shall only be a subset of the requested DNNs/DNAIs, step 4. Paragraph 78; dedicated subscriber groups may be deployed within one PLMN. Hence it shall be possible to discover and select the UDM instance based on the subscriber identity (SUPI), step 8, page 78).

Regarding claim 3, The method of claim 1, wherein the service providing network function is one of a Unified Data Repository (UDR), User Data Repository (UDR), Unified Data Management (UDM), Policy Control Function (PCF), UDSF (Unstructured Data Storage Function), PDFD-FE (Packet Data Filter Description-Front-End) [[or]] and Network Exposure Function (NEF) (UDR, page 88, UDM, page 92, PCF, page 92, UDSF, page 92).

Regarding claim 4, The method of claim 1, wherein the service registration network function comprises a Network Repository Function (NRF) (NRF, page 77- 78).

Regarding claim 5, the apparatus substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 6, the apparatus substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 7, the apparatus substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 8, the apparatus substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 9, The method of Claim 1, further comprising sending the service discovery request to the service registration network function (NF service registration and de-registration, stage 2, 6.8.1.4, page 78 - 79).

Regarding claim 10, The method of Claim 1, wherein the service discovery request identifies the data that is requested (as mentioned in claim 1, the list of type of data and furthermore, user identity, SUPI or NAI, 6.8.5.1, page 86).

Regarding claim 11, the method of claim 10, further comprising selecting the service that is associated with the data identified in the service discovery request (as mentioned in claim 1, selecting the service it supports, 6.8.1.2, page 77). 

Regarding claim 12, The method of Claim 1, wherein the service discovery response identifies a further network function that provides the service and identifies further data administered by the service provided by the further network function (as mentioned above in claim 1, service and the subscriber data; page 77 – 78; further data is considered as for each different NF instances).

Regarding claim 13, The method of claim 12, further comprising selecting one of the service provided by the providing network function and the service provided by the further network function based on the respective data administered (As explained above, the NF service discovery receives different type of data administered, specifically, step 1 – 8; page 77 – 78; further data is considered as for each different NF instances).

Regarding claim 14, The method of Claim 12, wherein the service discovery request identifies the further data administered by the service provided by the further network function by identifying at least one of a subset of the further data, a category of the further data, a group of subscribers associated with the further data, and a range of the further data administered by the service provided by the further network function (subset of services, step 4, page 78; further data is considered as for each different NF instances).

Regarding claim 15, The apparatus of Claim 5, wherein the memory contains further instructions executable by the processor such that the apparatus is further configured to: send the service discovery request to the service registration network function (service registration and de-registration, page 77; step 7, page 78).

Regarding claim 16, the apparatus substantially has same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 17, the apparatus substantially has same limitations as claim 11, thus the same rejection is applicable. 

Regarding claim 18, the apparatus substantially has same limitations as claim 12, thus the same rejection is applicable. 

Regarding claim 19, the apparatus substantially has same limitations as claim 13, thus the same rejection is applicable. 

Regarding claim 20, the apparatus substantially has same limitations as claim 14, thus the same rejection is applicable. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632